*** SHERIFF AND DEPUTIES — FUNDS FOR SPECIAL TYPES OF COMPENSATION *** THERE IS NO STATUTORY AUTHORITY FOR COMPENSATING A SHERIFF AND/OR HIS DEPUTIES RELATIVE TO SPECIAL INVESTIGATIONS FOR DETERMINING PAUPER STATUS. FURTHER, 28 O.S. 1970 Supp., 39.4 [28-39.4] SPECIFICALLY AUTHORIZES COMPENSATING A SHERIFF AND/OR HIS DEPUTIES A RATE OF TEN CENTS (10) PER MILE FOR SERVING BENCH WARRANTS ISSUED BY THE COURT IN CRIMINAL MATTERS ONLY, SUCH COMPENSATION TO BE PAID OUT OF THE COUNTY GENERAL FUND AND NOT THE COURT FUND.  FURTHER, PURSUANT TO 57 O.S. 1970 Supp., 180.43 [57-180.43], COMPENSATION FOR MILEAGE TO THE SHERIFF AND/OR HIS DEPUTIES FOR TRANSPORTING INMATES GENERALLY IS TO BE PAID FROM THE COUNTY GENERAL FUND AND NOT THE COURT FUND. CITE: TITLE 20 O.S. 1970, Supp. 1304 [20-1304]; 19 O.S. 1970, Supp. 525 [19-525]; 19 O.S. 1961, 541 [19-541]; TITLE 57 O.S. 1970, Supp. 95 [57-95]; 19 O.S. 1970, Supp. 180.43 [19-180.43]. (LARRY L. FENCH)